UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. DATA STORAGE CORPORATION (Exact name of registrant as specified in Charter) NEVADA 333-148167 98-0530147 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 401 Franklin Avenue Garden City, N.Y. 11530 (Address of Principal Executive Offices) (212) 564-4922 (Registrant’s Telephone number) (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x State the number of shares outstanding of each of the issuer’s classes of stock, as ofNovember 13 2010: Number of Shares Common Stock Preferred Stock DATA STORAGE CORPORATION FORM 10-Q September 30, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Page Consolidated Balance Sheets as ofSeptember 30, 2010 (unaudited) and December 31, 2009 1 Consolidated Statements of Operations for the Three andNine months ended September 30, 2010 and 2009 2 Consolidated Statements of Cash Flows for the Nine months ended September 30, 2010 and 2009 3 Notes to Consolidated Financial Statements 4-8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 9-10 Item 3 Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Control and Procedures 10 PART II OTHER INFORMATION Item 1 Legal Proceedings 10 Item 1A Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 11 Item 4. Removed and Reserved 11 Item 5. Other Information 11 Item 6. Exhibits 11 PART I – Financial Information ITEM 1.FINANCIAL STATEMENTS DATA STORAGE CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS September 30, December 31, ASSETS Current Assets: (Unaudited) Cash and cash equivalents $ $ Accounts receivable (less allowance for doubtful accounts of $17,000 in 2010 and $12,300 in 2009) Deferred Compensation Prepaid Expenses Total Current Assets Property and Equipment: Property and equipment Less—Accumulated depreciation ) ) Net Property and Equipment Other Assets: Goodwill - Deferred compensation Otherassets Intangible Assets, net Employee loan Total Other Assets Total Assets LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable and accrued expenses Credit line payable Due to related party Dividend Payable Deferred revenue Leases payable - Loans payable - Contingent consideration in SafeData acquisition - Total Current Liabilities Deferred rental obligation Due to officer Loan payable long term - Leases payable long term - Contingent consideration in SafeData acquisition – long term - Convertible debt - Total Long Term Liabilities Total Liabilities Commitments and contingencies - - Stockholders’ Equity: Preferred Stock, $.001 par value; 10,000,000 shares authorized; 1,401,786 shares issued and outstanding in each period Common stock, par value $0.001; 250,000,000 shares authorized; 17,127,541 and 13,670,399 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements. -1- DATA STORAGE CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Sales $ Cost of sales Gross Profit Selling, general and administrative Loss from Operations ) Other Income (Expense) Interest income - 2 - Interest expense ) Total Other (Expense) Loss before provision for income taxes ) Provision for income taxes - - Net Loss ) Preferred Stock Dividend ) Net Loss Available to Common Shareholders $ ) $ ) $ ) $ ) Loss per Share – Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Shares - Basic and Diluted The accompanying notes are an integral part of these consolidated financial statements. -2- DATA STORAGE CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, Net loss $ ) $ ) Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization Deferred compensation - Allowance for doubtful accounts (9,742 ) (27,800 ) Amortization of debt discount - Stock based compensation Changes in Assets and Liabilities: Accounts receivable (45,181 ) Other Assets (504 ) Prepaid Expenses (1,317 ) (27,943 ) Accounts payable and accrued expenses Deferred revenue (114,655 ) Deferred rent (1,668 ) Due to Related Party Net Cash Used in Operating Activities (128,458 ) (506,783 ) Cash Flows from Investing Activities: Cash paid for equipment (37,237 ) (98,177 ) Acquisition of SafeData, LLC net assets (1,229,954 ) - Net Cash Used in Investing Activities (1,267,191 ) (98,177 ) Cash Flows from Financing Activities: Capital Stock Issuance - Issuance of convertible debt - Issuance of common stock - Advances from shareholder Repayment of capital lease obligations (131,243 ) - Repayment of line of credit (7,500 ) - Net Cash Provided by Financing Activities Increase (Decrease) in Cash and Cash Equivalents (258,185 ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Cash paid for interest $ $ Cash paid for income taxes $
